Citation Nr: 0810148	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 4, 2004 
for the grant of increased evaluations for residuals of 
frostbite of the hands, feet, and ears. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from April 1948 to October 
1953, January 1954 to January 1957, and August 1957 to March 
1970.  He was a prisoner of the North Korean government from 
December 1950 to August 1953.

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that increased the evaluation for the 
residuals of his frostbite of the left hand, right hand, left 
foot, and right foot by assigning separate 30 percent 
evaluations, effective June 4, 2004.  

In February 2008, the Board granted the veteran's motion to 
advance the case on the Board's docket.


FINDINGS OF FACT

1.  In October 1973, the Board denied entitlement a 
compensable evaluation for residuals of frostbite of the 
hands, feet, and ears. 

2.  In March 1982 and January 1992 rating decisions, the RO 
denied entitlement to a compensable evaluation for residuals 
of frostbite of the hands, feet, and ears.  

3.  In April 1993, the RO assigned a 10 percent disability 
rating for residuals of frostbite of the hands, feet, and 
ears; effective from September 25, 1992.

4.  In September 1994, the RO denied entitlement to a 
disability rating in excess of 10 percent for residuals of 
frostbite of the hands, feet, and ears; although the veteran 
perfected an appeal of this determination, in a signed 
October 1994 statement, he withdrew the appeal.

5.  The veteran has not asserted that the October 1970, 
October 1973, March 1982, January 1992, April 1993, or 
September 1994 decisions were clearly and unmistakably 
erroneous.

6.  The veteran did not again seek a higher rating for his 
service-connected residuals of frostbite of the feet, hands, 
and ears until June 4, 2004.

7.  In a December 2004 rating decision, the RO assigned 
separate 30 percent evaluations for residuals of frostbite of 
the left foot, right foot, left hand, and right hand; 
effective from June 4, 2004.

8.  There is no medical evidence showing that the veteran's 
service-connected residuals of frostbite warranted a 
disability rating in excess of 10 percent at any time during 
the year prior to June 4, 2004.


CONCLUSION OF LAW

An effective date earlier than June 4, 2004, for the grant of 
increased evaluations for residuals of frostbite of the 
hands, feet, and ears is not warranted.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002 ); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  Moreover, the United States Court of 
Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the appellant cancelled the VA central 
office hearing scheduled for April 2008.  A VA examination is 
not necessary for an earlier effective date claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier effective date

In a rating decision dated December 2004, the RO assigned 
separate 30 percent evaluations for residuals of frostbite of 
the left hand, right hand, left foot, and right foot; 
effective from June 4, 2004.  The veteran's service-connected 
residuals of frostbite of the left ear and right ear remained 
noncompensably rated. The veteran contends that the effective 
date of the separate 30 percent evaluations should be 
retroactive to 1970, the year he separated from active duty.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 
31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, service connection for frostbite of the 
hands and ear was initially established in January 1957.  A 
May 1970 rating decision reestablished VA compensation 
benefits for residuals of frostbite of the hands, feet, and 
ears.  Of record are October 1970, March 1982, and January 
1992 rating decisions which denied entitlement to a 
compensable evaluation for residuals of frostbite of the 
hands, feet, and ears.  The veteran did not file a notice of 
disagreement or otherwise perfect an appeal of these 
decisions.  In October 1973, the Board denied entitlement to 
a compensable evaluation for residuals of frostbite of the 
hands, feet, and ears.  The veteran did not file a motion for 
reconsideration or otherwise perfect an appeal this decision.  
In April 1993, the RO increased the veteran's service 
connected residuals of frostbite to 10 percent disabling, 
effective from September 25, 1992.  In September 1994, the RO 
denied entitlement to a disability rating in excess of 10 
percent for residuals of frostbite of the hands, feet, and 
ears.  The veteran did not file a notice of disagreement or 
otherwise perfect an appeal of these decisions.  The veteran 
does not assert that any of the aforementioned determinations 
are clearly and unmistakably erroneous.  

The veteran submitted a claim for an increased evaluation on 
June 4, 2004.  This claim led to a December 2004 rating 
decision which assigning separate 30 percent evaluations for 
residuals of frostbite of the left foot, right foot, left 
hand, and right hand; effective from June 4, 2004. The rating 
decision noted that June 4, 2004, was the date of receipt of 
the claim.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date is not 
warranted.  A careful review of the record indicates the 
October 1970, October 1973, March 1982, January 1992, April 
1993, and September 1994 rating decisions were final; as the 
veteran failed to file a notice of disagreement or otherwise 
perfect an appeal.  Further, the evidence fails to show the 
veteran filed either a formal or informal claim for an 
increased evaluation until June 4, 2004.  38 C.F.R. § 
3.400(o)(1).  There is no medical evidence of record which 
indicates an increase in disability occurred within the one-
year period prior to the June 2004 claim.  38 C.F.R. 3.400 
(o)(1)(2).  Thus, in assigning June 4, 2004, as the effective 
date for the increased evaluation, VA has already assigned 
the earliest possible effective date for the separate 30 
percent ratings for the veteran's residuals of frostbite of 
the bilateral hands, feet, and ears.  

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to June 4, 2004, for the 
grant of increased evaluations for residuals of frostbite of 
the hands, feet, and ears is not available.  Sabonis, supra.


ORDER

Entitlement to an effective date earlier than June 4, 2004, 
for the grant of increased evaluations for residuals of 
frostbite of the hands, feet, and ears is denied. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


